                 Case 1:20-cv-00263-AT-KHP Document 12
                                                    11 Filed 03/18/20
                                                             03/17/20 Page 1 of 2




JAMES E. JOHNSON
Corporation Counsel
                                             THE CITY OF NEW YORK                                  CAROLYN K. DEPOIAN
                                                                                                          Senior Counsel
                                            LAW DEPARTMENT                                         cdepoian@law.nyc.gov
                                                                                                          (212) 356-2358
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007                                      03/18/20
                                                                     March 17, 2020
        BY ECF
        The Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                      Re:     Bah v. The City of New York, et al.,
                                              20-CV-263 (AT)(KHP)

        Your Honor:
                I am an attorney in the office of James E. Johnson, Corporation Counsel of the City of
        New York, representing the defendant City of New York in the above-referenced matter. In light
        of the recent developments surrounding the COVID-19 pandemic, the parties write jointly to
        respectfully request: 1) an extension of thirty (30) days of all existing deadlines in this matter;
        and 2) a corresponding adjournment of the conference currently scheduled in this matter for
        March 23, 2020 at 10:30 a.m. Currently, the City’s response to the Complaint is due on or
        before March 30, 2020. The parties were to exchange initial disclosures and submit a proposed
        case management plan on or before March 16, 2020, and an initial conference is currently
        scheduled to take place, by telephone, on March 23, 2020 at 10:30 a.m
                By way of background, plaintiff Adama Bah filed the instant action on January 10, 2020,
        and defendant City was served on or about January 14, 2020. Plaintiff alleges that following her
        August 6, 2019 arrest, she was forced to remove her hijab in one of the three photographs that
        were taken of her at various points during her arrest processing. Plaintiff’s Complaint primarily
        alleges that the NYPD’s policies and practices for photographing individuals with religious head
        coverings: (1) violates the Religious Land Use and Institutionalized Persons Act (42 U.S.C. §
        2000cc), (2) abridges her right to Free Exercise under the First Amendment of the United States
        Constitution (42 U.S.C. § 1983), (3) abridges her right to Free Exercise under Article I, Section 3
        of the New York State Constitution, and (4) entitles her to declaratory judgment under Fed. R.
        Civ. P. 57 and 28 U.S.C. §§ 2201-02 on the basis that the policy “infringed upon and
        substantially burdened plaintiff’s religious free exercise in violation of federal and state law and
        the United States Constitution.” (See Complaint at ¶ 69). This case has been accepted “as
        related” to the case Clark, et al. v. City of New York, 18 Civ. 2334 (AT)(KHP).
                 .
       Case 1:20-cv-00263-AT-KHP Document 12
                                          11 Filed 03/18/20
                                                   03/17/20 Page 2 of 2



        As the Court is aware, the country is currently grappling with the COVID-19 pandemic.
On March 7, 2020, Governor Andrew Cuomo declared that New York is in a state of emergency
because of the rapidly developing pandemic situation. On March 13, 2020, Mayor Bill de Blasio
followed suit, and declared New York City to be in a state of emergency as well. In light of
pronouncements from government and judicial officials, associated policies, expert
recommendations, and the further spread of COVID-19, the New York City Law Department,
along with the majority of employers in New York City and State, has advised that individuals
should work from home as much as is practicable to ensure compliance with public policy
directives, and to protect individuals from further community spread of the virus.

        An extension of thirty (30) days is requested in this matter because, in an effort to
investigate the allegations in the Complaint, defendant is in the midst of obtaining relevant
documents related to this case. Many of the documents are not accessible while Law Department
attorneys and staff are working from home. Nor is defendant able to comply with FRCP 26 or
meaningfully participate in an initial conference without being able to review and produce
certain information to plaintiff. Moreover, the parties hope to have a meaningful settlement
discussion prior to the initial conference in this matter, and this is simply not possible to do at
this time.

        For the foregoing reasons, it is respectfully requested that the Court grant the within
request: 1) extending all existing deadlines in this matter for 30 days, including defendant’s
time to answer or otherwise respond to the Complaint, and 2) adjourning the initial conference
currently scheduled for March 23, 2020 at 10:30 a.m.. Thank you for your consideration of this
request.


                                                      Very truly yours,

                                                              /s
                                                      Carolyn K. Depoian
                                                      Senior Counsel
cc:    By ECF
       Gabriel Harvis, Esq.
       Elefterakis, Elefterakis & Panek              The conference in this matter currently
       Attorney for Plaintiff                        scheduled March 23, 2020 is hereby
                                                     adjourned to a telephonic conference on April
                                                     23, 2020 at 11:30 a.m. The parties should dial
                                                     866-434-5269 using access code 4858267 for
                                                     the conference



                                             03/18/20




                                               -2-
